Citation Nr: 0807297	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-18 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine, from the 
initial grant of service connection.  

2.  Entitlement to an effective date earlier than April 24, 
1997, for the grant of service connection for degenerative 
disc disease of the cervical spine, previously rated as 
osteoarthritis of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1974 to June 1976.  

In June 1978, the Board of Veterans' Appeals (Board) denied, 
in part, service connection for a neck disability on a direct 
basis.  

This matter comes before the Board on appeal from a February 
1999 decision by the RO which, in part, denied service 
connection for osteoarthritis of the cervical spine secondary 
to service-connected degenerative disc disease with 
radiculitis at L4-5.  In October 2001, the Board found that 
the veteran had actually requested to reopen the claim of 
service connection for a neck disability on a direct basis, 
and that the evidence received was new and material to reopen 
the claim.  The Board then remanded the appeal for additional 
development.  In July 2004, the Board granted service 
connection for a cervical spine disability.  In July 2004, 
the RO implemented the Board decision and assigned a 10 
percent evaluation for osteoarthritis of the cervical spine, 
effective from May 29, 1998.  The veteran perfected an appeal 
as to the 10 percent evaluation and the effective date 
assigned for the grant of service connection.  

By rating action in September 2004, the RO denied an initial 
rating in excess of 10 percent and assigned an earlier 
effective date of April 24, 1997, for the grant of service 
connection, the date of the veteran's request to reopen his 
claim.  In August 2007, a hearing was held at the RO before 
the undersigned member of the Board.  

Although the veteran was assigned an effective date of April 
24, 1997 for the grant of service connection for his cervical 
spine disability by the RO in September 2004, the two most 
recent rating decisions (April 2005 and August 2006) show the 
effective date as May 29, 1998.  This matter is brought to 
the attention of the RO for appropriate action.  

The issue of an initial evaluation for the cervical spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for a neck disability was denied by 
the Board in June 1978.  

2.  A request to reopen the claim of service connection for a 
neck disability was made at a personal hearing at the RO on 
April 24, 1997.  

3.  The earliest effective date for the grant of service 
connection for the veteran's cervical spine disability is 
April 24, 1997, the date of receipt of his request to reopen 
the claim.  


CONCLUSIONS OF LAW

1.  The June 1978 Board decision that denied service 
connection for a neck disability is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).  

2.  An effective date earlier than April 24, 1997, for the 
grant of service connection for degenerative disc disease of 
the cervical spine is not assignable.  38 U.S.C.A. §§  5100, 
5101(a), 5102, 5103, 5103A, 5107, 5108, 5110(a) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.1(p),(r), 3.151(a), 3.157(b)(2), 
3.159, 3.400(b)(2) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for an earlier effective 
date, VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in December 2002, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence which showed that he 
had a disability at present which was related to service; of 
what evidence was necessary to establish service connection, 
and why the current evidence was insufficient to award the 
benefits sought.  

The service medical records and all VA and private medical 
records identified by the veteran have been obtained and 
associated with the claims file.  The veteran was examined by 
VA during the pendency of this appeal, and testified at a 
hearing at the RO before the undersigned member of the Board.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claim, and found that the error was 
harmless).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
representative clearly have actual knowledge of the evidence 
that is required to be submitted in this case and, based on 
the veteran's contentions as well as the communications 
provided to the veteran and his representative by the VA, it 
is reasonable to expect that the veteran understands what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Effective Dates - Applicable Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2006).  Service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 507 
(1995); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim reopened after final adjudication shall be fixed in 
accordance with the fact found, but shall not be earlier than 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2007).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2006).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p), 3.155 (2007).  

Additionally, VA regulations provide, in part, that unless 
the Chairman of the Board orders reconsideration, or one of 
the other exceptions to finality applies, all Board decisions 
are final on the date stamped on the face of the decision.  
See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award of disability compensation based on new and material 
evidence received after final disallowance shall be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(ii) (2007).  

Factual Background & Analysis

In this case, service connection for a cervical spine 
disability, claimed as a neck disorder, was denied by the 
Board in June 1978.  Contrary to the veteran's assertions, 
the evidentiary record showed that while he filed claims for 
additional disabilities and increased ratings for his 
service-connected low back disability on several occasions 
subsequent to the June 1978 Board decision, he never formally 
sought to reopen his claim of service connection for a neck 
or cervical spine disability.  

At a personal hearing at the RO in April 1997, the veteran 
requested to reopen his claim of service connection for, in 
part, a cervical spine disability.  (In fact, the 
representative made a claim specifically for service 
connection for a cervical spine disability secondary to his 
service-connected low back disability.)  In any event, in 
October 2001, the Board reopened the veteran's claim and 
remanded it for additional development.  In July 2004, the 
Board granted service connection for degenerative disc 
disease of the cervical spine.  In July 2004, the RO 
implemented the Board decision and assigned a 10 percent 
evaluation, which was subsequently made effective from April 
24, 1997, the date of receipt of the veteran's reopened 
claim.  The veteran disagreed with the effective date 
assigned giving rise to this appeal.  

The provisions of the law governing effective date of awards 
of benefits are clear.  The effective date of an award is 
generally the date of receipt of a claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  However, in the case such as 
this one, where the issue is one of new and material 
evidence, the effective date of an award of compensation is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (q)(ii), and 
(r).  

The Court has held that the rule of finality regarding an 
original claim implies that the date of claim is not to be a 
factor in determining an effective date if the claim is later 
reopened.  The Court held that the term "new claim," as it 
appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to 
reopen a previously and finally denied claim.  See Sears v. 
Principi, 16 Vet. App. 244, (2002); see also Livesay v. 
Principi, 15 Vet. App. 165, 172 (2001) (holding that the 
plain meaning of § 5110 to be that "the phrase 'application 
therefor' means the application which resulted in the award 
of disability compensation that is to be assigned an 
effective date under section 5110."); Cook v. Principi, 258 
F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an 
effective date for a service connection award based upon the 
reopened claim as the date on which the veteran "first 
sought to reopen his claim").  

At the personal hearing before the undersigned member of the 
Board in August 2007, the veteran asserted that an earlier 
effective date should be assigned as of January 6, 1993, the 
date of a VA outpatient note in which he reported neck 
problems associated with his low back disability.  The 
veteran argued, in essence, that the report should have been 
accepted as a request to reopen his claim, thereby, 
establishing an earlier effective date for his cervical spine 
disability.  

In this regard, the Board points out that the date of filing 
of a claim is controlling in determinations as to effective 
dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) 
(citing Hazan v. Gober, 10 Vet. App. 511 (1997)).  In 
Lalonde, the Court stated that the effective date of an award 
of service connection is not based upon the date of the 
earliest medical evidence demonstrating potential 
entitlement, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Id.  The effective date of an award of service connection is 
not to be based on the date of earlier medical evidence which 
might demonstrate a diagnosis, but on the date of filing of 
the application (here, a request to reopen the previously 
denied claim) upon which service connection was eventually 
awarded.  Lalonde, supra.  

Moreover, medical reports are accepted as an informal claim 
only where service connection has already been allowed, or 
where it has been denied only because the claimed disability 
was noncompensable in degree.  That is not the situation in 
this case.  See 38 C.F.R. §§ 3.155, 3.157 (2007); Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  Consequently, the Board 
concludes that it has no alternative but to find that the 
veteran's claim for an effective date earlier than that 
allowable by law lacks legal merit and must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
appeal is denied.  


ORDER

Entitlement to an effective date earlier than April 24, 1997, 
for the grant of service connection for degenerative disc 
disease of the cervical spine is denied.  


REMAND

At the personal hearing in August 2007, the veteran testified 
that his cervical spine disability had worsened 
significantly, manifested by pain in his neck and shoulders 
and numbness radiating down his right arm.  

The Board notes that the most recent VA examination was 
conducted more than three years ago and that the veteran 
recently stated that his cervical spine disability had 
worsened.  In addition, the reported findings were somewhat 
limited and did not include any information concerning the 
degree of functional impairment of the right upper extremity 
under the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
A determination of the extent of functional loss is central 
to proper application of the rating criteria and requires a 
thorough examination.  38 C.F.R. § 4.40 states, in part, that 
it is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  

Furthermore, the Board notes that during the pendency of this 
appeal, the rating criteria for the spine were revised twice, 
effective September 23, 2002, and September 26, 2003.  In 
this case, the RO considered only the most recent revised 
criteria.  The Board is required to consider the claim in 
light of both the former and the revised rating criteria to 
determine which regulation is more favorable to the veteran, 
and apply the more favorable regulation within the confines 
of appropriate effective dates.  VAOPGCPREC 7-2003 (November 
19, 2003).  Therefore, it is imperative that the examiner be 
provided a copy of all sets of criteria so that he/she can 
enter relevant findings for evaluation purposes.  

Given the medical complexity of this case, the absence of 
some relevant clinical findings, and the requirement to 
consider all possible rating criteria, the Board finds that 
further development of the record is necessary.  

VA's duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Comprehensive 
findings conforming to the regulations are needed to evaluate 
the claims for increased ratings.  "The Board's 
consideration of factors which are wholly outside the rating 
criteria provided by the regulation is error as a matter of 
law."  Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for his cervical spine disability 
since May 2007.  Based on his response, 
the AMC should attempt to obtain copies 
of all such records from the identified 
sources, including all VA medical records 
not already of record, and associate them 
with the claims folder.  If any records 
identified by the veteran cannot be 
obtained, he should be so informed and it 
should be documented in the claims 
folder.  

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of his 
cervical spine disability.  All indicated 
tests and studies are to be performed.  
The claims folder must be made available 
to the examiners for review, and a 
notation to the effect that this record 
review took place should be included in 
the report.  In addition, the examiners 
must be provided copies of all revisions 
of the rating criteria for intervertebral 
disc syndrome, so that findings (or the 
lack thereof) comporting with such 
criteria can be made.  The examiners 
should provide the answers/findings 
indicated below to each question or 
instruction posed.  

The orthopedic examiner should respond to 
the following:  

I.  Note any limitation of motion in 
the cervical spine.  

II.  Indicate whether the cervical 
spine exhibits weakened movement, 
excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

III.  Lastly, the examiner should 
express an opinion on whether pain 
of the cervical spine could 
significantly limit functional 
ability during flare-ups or when the 
spine is used repeatedly over a 
period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

The neurological examiner should identify 
any neurological complaints or findings 
attributable to the cervical spine since 
April 1997.  The examiner should also 
provide a written discussion of the 
degree of residual weakness or sensory 
disturbance due to the cervical spine 
disability, and how it impacts on motor 
function of the cervical spine.  The 
examiner should: 

I.  Indicate whether the veteran has 
recurring attacks of intervertebral 
disc syndrome referable to the 
cervical spine disability?  If so, 
indicate the degree of intermittent 
relief he experiences between those 
attacks.  

II.  The examiner should note 
whether any intervertebral disc 
syndrome that may be present results 
in incapacitating episodes and 
indicate the total duration of any 
of these episodes.  

The examiners should be advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
veteran's disabilities in accordance with 
the specified criteria.  If the examiner 
finds that it is not feasible to answer a 
particular question or follow a 
particular instruction, that should be 
indicated and an explanation provided.  
The clinical findings and reasons upon 
which any opinion is based should be 
clearly set forth.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

4.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the veteran's 
cervical spine disability have been 
provided by the examiners and whether 
they have responded to all questions 
posed.  If not, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007).  

6.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
the old and revised rating criteria for 
the musculoskeletal system, and any 
additional information obtained as a 
result of this remand.  The AMC's 
consideration should include the 
applicable diagnostic criteria for 
intervertebral disc disease in effect at 
the time of the veteran's claim as well 
as all revisions.  In this regard, it is 
noted that application of the new 
regulations is not appropriate prior to 
the effective date of the regulation 
change.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


